


EXHIBIT 10.38


SEVERANCE AGREEMENT AND RELEASE
THIS Severance Agreement and Release (“Agreement”) is made between David Webb
(the “Executive”) and Cliffs Natural Resources Inc., an Ohio corporation (the
“Company”), as of the date set forth below. The Executive and Company may be
referred to as the “Parties”.
WHEREAS, the Company and the Executive are parties to a Change in Control
Severance Agreement, which was executed on January 24, 2014 and which became
effective on January 1, 2014 (the “CIC Agreement”);
WHEREAS, on August 6, 2014, the Company incurred a “Change in Control” as
defined in the CIC Agreement;
WHEREAS, on October 31, 2015, the Company terminated the employment of the
Executive without “Cause” (as defined in the CIC Agreement) in connection with
the Change in Control;
WHEREAS, as a result of such termination of employment, the Executive has become
entitled to certain benefits and payments under the CIC Agreement;
WHEREAS, under the CIC Agreement, the Executive is required to sign a release in
order to receive the Severance Compensation (as defined under the CIC Agreement
and outlined below) and to receive other benefits or payments as provided under
the CIC Agreement; and
WHEREAS, the Parties wish to clarify, interpret, and specify the rights of and
payments to the Executive in this Agreement, to embody the release required of
the Executive in order to trigger the payments and benefits to be provided under
the CIC Agreement to the Executive, and to confirm the continued effectiveness
of certain prior agreements between the Parties.
NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
This Agreement is effective on the date hereof and will continue in effect as
provided herein. Capitalized terms that are not defined herein shall have the
meanings ascribed to them in the CIC Agreement.
1.
SEVERANCE PAYMENT.

Pursuant to the payment terms and structure within Annex A of the CIC Agreement,
the Company shall make the following payments to or for the benefit of the
Executive:
(a)An aggregate cash payment in the amount of $1,543,992 less appropriate
withholdings
•
2 years of 2015 Base Pay ($402,000 * 2 = $804,000);

•
2 years of Incentive Pay at Target for 2015 ($321,600 *2 = $643,200);

•
Accrued but unused 2015 vacation ($16,492);

•
Financial planning perquisites ($20,000).

•
Outplacement service (15 % of base pay = $60,300); and

(b)Payment of equity under Executives 2014-2016 LTI Grant which was made to
Executive on February 10, 2014. Executive shall receive $96,902 reflective of an
equity payout inclusive of accrued dividends less applicable withholdings,
reflective of vested grants and/or awards under the 2012 Incentive Equity Plan,
as amended, to be paid immediately within the first three days of the seventh
month after the Executive’s Separation from Service.




--------------------------------------------------------------------------------




(c)Payment of shares under the Executives 2015-2017 LTI Grant made to Executive
on January 12, 2015. Payment shall be paid through the issuance of prorated
Restricted Stock Units (RSU’s) totaling 7,620 shall be paid in shares within the
first three days of the seventh month after the Executive’s Separation from
Service. Executive shall also retain prorated Performance Shares (PS’s) totaling
7,620. If Performance share metrics are met and performance shares are paid they
shall be paid to Executive in February of 2018.
(d)Payment of shares under the Executives 2014 retention grant made to the
Executive on July 29, 2014. Remaining 50% of grant (12,270 RSU’s) shall be paid
through the issuance of shares, less applicable withholdings, within the first
three days of the seventh month after the Executive’s Separation from Service.
At the time of payment, the Company shall also pay to the Executive, in cash,
the amount of any dividend equivalents to which he is entitled under the award
agreement.
A lump sum payment, less applicable withholdings, representing the sum of the
present values of the Executive’s full accrued benefit under the Accrued SERP
Payment and the Non-accrued SERP Payment. Amount shall be paid to the Executive
pursuant to the SERP, in a single lump sum, within the first three days of the
seventh month after the Executive’s Separation from Service. The amount of this
lump sum payment is currently estimated to be $238,562.59. However, such amount
will be increased or decreased, as applicable, depending on the interest
crediting rate for the period. At the time of payment, the Company will provide
Executive with the final calculation made by the Company’s actuary of the lump
sum payment
2.
OTHER BENEFITS OR PAYMENTS.

Health & Welfare Benefits. Pursuant to the provisions of paragraphs (1) through
(3) of Annex A to the CIC Agreement, for the duration of the Continuation
Period, the Company shall continue to cover the Executive under all of the
health and welfare plans in which the Executive was participating on October 31,
2015, all at Company expense.
3.
RELEASE (the “Release”).

In consideration of the payments to be made and the benefits to be received by
the Executive pursuant to this Agreement, and the CIC Agreement, which the
Executive acknowledges are in addition to payments and benefits which the
Executive would be entitled to receive absent this Agreement and the CIC
Agreement (other than severance pay and benefits under any other severance plan,
policy, program or arrangement sponsored by Cliffs Natural Resources Inc.), the
Executive, for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, remises and forever discharges Cliffs Natural
Resources Inc., its predecessors, parents, subsidiaries, divisions, related or
affiliated companies, officers, directors, stockholders, members, executives,
heirs, successors, assigns, representatives, agents and counsel (the “Released
Parties”) from any and all arbitrations, claims, including claims for attorney’s
fees (other than as provided in the CIC Agreement), demands, damages, suits,
proceedings, actions and/or causes of action of any kind and every description,
whether known or unknown, which the Executive now has or may have had for, upon,
or by reason of any cause whatsoever (“claims”), against the Released Parties,
including but not limited to:
(a)any and all claims arising out of or relating to the Executive’s employment
by or service with the Company and his termination from the Company other than
any claims arising under this Agreement, the CIC Agreement, or under any
executive benefit programs or executive compensation programs not specifically
addressed in this Agreement or the CIC Agreement;
(b)any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof; and
(c)any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.
The Executive hereby gives up any and all rights or claims to be a class
representative or otherwise participate in any class action on behalf of any
employee benefit plan of the Company or any Subsidiary.




--------------------------------------------------------------------------------




The Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
The Executive further agrees and acknowledges that:
The release provided for herein releases claims to and including the date of
this Release;
(d)He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;
(e)He has been given a period of 21 days, commencing on the day after his
Separation from Service, to review and consider the terms of this Release, prior
to its execution and that he may use as much of the 21 day period as he desires;
and
(f)He may, within seven days after execution, revoke this Release. Revocation
shall be made by delivering a written notice of revocation to the Executive Vice
President, Human Resources at the Company. For such revocation to be effective,
written notice must be actually received by the Executive Vice President, Human
Resources at the Company no later than the close of business on the seventh day
after the Executive executes this Release. If Executive does exercise his right
to revoke this Release, all of the terms and conditions of the Release shall be
of no force and effect and the Company shall not have any obligation to make
payments or provide benefits to the Executive otherwise required as a result of
the Agreement.
The Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.
The Executive waives and releases any claim that he has or may have to
reemployment after October 31, 2015.
4.
OTHER PROVISIONS.

(a)Effect of Executive’s Death. Should the Executive die before receipt of all
payments under this Agreement, the unpaid amounts shall be payable to the
Executive’s estate or otherwise inure to the benefit of his heirs. If the
Executive dies before the end of the Continuation Period, the Employee Benefits
shall continue to be made available or paid to the Executive’s surviving spouse
and dependents for the duration of the Continuation Period.
(b)Non-Disparagement. The Executive shall not make any negative statements
orally or in writing about the Executive’s employment with the Company, about
the Company or its affiliates or any of its executives or products, to anyone
other than to the EEOC or any similar state agency, Executive’s immediate
family, and the Executive’s legal representatives or financial advisors. Nothing
herein shall prevent the Executive from testifying truthfully in a legal
proceeding or governmental administrative proceeding. The Executive may indicate
on employment applications and during interviews that the Executive was employed
by the Company, the Executive’s duties, length of employment, and compensation.
The Company shall not make any negative statements orally or in writing about
the Executive’s employment with the Company to anyone other than to the EEOC or
any similar state agency and the Company’s legal representatives and the Company
has instructed its senior executives not to make such statements. Nothing herein
shall prevent the Company from testifying truthfully in a legal proceeding or
governmental administrative proceeding.
(c)Severability. In the event that one or more provisions of this Agreement is
found to be unenforceable for any reason whatsoever, the unenforceable provision
or provisions shall be considered to be severable, and the remainder of this
Agreement shall continue in full force and effect.




--------------------------------------------------------------------------------




(d)Binding Effect. This Agreement shall be binding upon and operate to the
benefit of the Executive and Released Parties, and their successors and assigns.
(e)Waiver. No waiver of any of the terms of this Agreement shall constitute a
waiver of any other terms, whether or not similar, nor shall any waiver be a
continuing waiver. No waiver shall be binding unless executed in writing by the
Party making the waiver. The Company or the Executive may waive any provision of
this Agreement intended for such Party’s benefit, but such waiver shall in no
way excuse the other Party from the performance of any of such Party’s other
obligations under this Agreement.
(f)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to the principles
of conflicts of law, except to the extent those laws are preempted by federal
law.
(g)Subsequent Modifications. The terms of this Agreement may be altered or
amended, in whole or in part, only upon the signed written agreement of the
Parties.
(h)Effect on Other Agreements; Indemnification. Notwithstanding the Release by
the Executive contained in this Agreement, or anything else to the contrary, the
rights and duties of the Parties under the CIC Agreement shall continue and be
of full force and effect in accordance with its terms. The Company agrees to
indemnify the Executive for actions occurring prior to the Termination Date and
in connection with the execution, delivery and performance of this Agreement to
the same extent as if he were a party to an indemnification agreement with the
Company in the form of the indemnification agreement to which the Company is a
party with members of its board of directors. Following the Termination Date,
Employee shall continue to be covered by any provision for indemnification by
the Company in effect on the date of the execution of this Agreement for so long
and to the same extent that the Company provides the same or more favorable
indemnification to the members of the Company’s board of directors or its active
senior executives, whichever is more favorable. In addition, the Company shall
continue to maintain D&O coverage that covers the Executive to the same extent
that it covers the members of the Company’s board of directors or its active
senior executives, whichever is more favorable. Finally, in the event of a
transaction resulting in a Change in Control of the Company subsequent to the
date hereof in which the Company is not the surviving entity, the Company shall
use its reasonable best efforts to require as part of such transaction that the
surviving company provide indemnification and D&O coverage that covers the
Executive to the extent described in this paragraph, provided that the Company
shall, in any event, use its reasonable best efforts to require that the
surviving company provide the Executive with the same indemnification rights and
D&O coverage as are provided to the senior executives who remain with the
Company following the Change in Control and to the then current and former
members of its board of directors, whichever is more favorable.
[signature page follows]




--------------------------------------------------------------------------------






 
 
EXECUTIVE:
Dated: November 9, 2015
 
/s/ David L. Webb
 
 
 
 
 
 
 
 
COMPANY:
Dated: November 9, 2015
 
CLIFFS NATURAL RESOURCES INC.
 
 
By:
/s/ Maurice D. Harapiak
 
 
Its:
EVP Human Resources







